Citation Nr: 1613134	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1973 to September 1976, with subsequent service in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right ear hearing loss and tinnitus, and denied a petition to reopen a claim for service connection for left ear hearing loss.

The Veteran requested and was scheduled for a Travel Board hearing at the RO in December 2012 but failed to report.

In April 2014, the Board denied the Veteran's petition to reopen a claim for service connection for left ear hearing loss, and remanded the remaining claims for additional evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty; tinnitus was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Tinnitus was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in January 2008, prior to the initial April 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In compliance with the Board's remand instructions, the Veteran was scheduled for a VA audiological examination in August 2014, but failed to appear for that examination.  He has not provided good cause for his failure to report or indicated his willingness to report for any future examination.  

The Veteran failed to report for the VA examination without good cause, despite being notified of the scheduled examination at his last known address.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015). 

Given the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.   Thus, the original claims will be considered on the basis of the evidence of record.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) ; 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

An organic disease of the nervous system is a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  This presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for and organic disease of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


III. Facts

The Veteran contends that he has right hearing loss and tinnitus as a result of active duty.  Specifically, he asserts that he sustained noise exposure during service as a marine engineer on landing craft mechanized 8s, landing craft utility, and 65 and 85-foot Army tug boats.  See October 2009 VA Form 9 (formal appeal).  The Veteran's DD-214 reflects that he served as a marine engineer and received a Sharpshooter Badge for M-16 rifle expertise, as well as the Expert Badge for hand grenade.

Turning to the relevant evidence of record, on September 1973 enlistment examination, audiometric testing showed that puretone thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) in the right ear were 10, 0, 0, 5, and 5 decibels (dBs), respectively.  The accompanying report of medical history noted a history of hearing loss on the left side from childhood.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  On July 1976 separation examination, audiometric testing showed that puretone thresholds at the same frequencies in the right ear were 10, 0, 5, 5, and 0 dBs, respectively.  Severe left ear sensorineural hearing loss was noted.

Following service, the Veteran submitted a claim for service connection for left ear hearing loss.  On January 1977 VA audiological examination, puretone thresholds at the frequencies of 500, 1000, 2000, and 4000 Hz in the right ear were 10, 5, 5, and 10 dBs, respectively.  His speech recognition score for the right ear was 100 percent.  A March 1977 VA audiological examination showed that puretone thresholds at the same frequencies were 10, 10, 5, and 5 dBs.

Thereafter, audiograms dated between December 1981 and January1997 from the Veteran's service in the U.S. Coast Guard do not demonstrate right ear hearing loss for VA compensation purposes.   The December 1981 audiogram showed puretone thresholds at the frequencies of 500, 1000, 2000, 3000 ,and 4000 Hz in the right ear were 5, 0, 0, 15, and 15 dBs, respectively.  In January 1985, thresholds were 20, 15, 10, 10, and 15 dBs in the same frequencies.  In December 1987, thresholds were 25, 20, 20, 20, and 25 dBs in the same frequencies.  In November 1991, thresholds were 10, 5, 5, 10, and 10 dBs in the same frequencies.  In August 1993, thresholds were 10, 0, 5, 0, and 10 dBs in the same frequencies.  Finally, the January 1997 audiogram showed puretone thresholds of 15, 0, 5, 0, and 10 dBs in the same frequencies.

In December 2007, the Veteran submitted his claims for service connection for hearing loss and tinnitus, asserting that his disabilities began in 1976.

A June 2008 private audiogram indicated that puretone thresholds in the right ear in the frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 20, 40, and 45 dBs, respectively.  His speech recognition score was 100 percent in the right ear.

IV.  Analysis

In consideration of the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for right ear hearing loss and tinnitus is not warranted.

At the outset, the June 2008 audiogram demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Additionally, the Veteran is also competent to report that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  While service treatment records do not show complaints, treatment, or diagnoses relating to hearing loss or tinnitus (and right ear audiometer findings were normal at separation), the Veteran's report of exposure to loud noises is consistent with his military duties and is credible.

However, the evidence weighs against a finding of nexus between service and the claimed disabilities.  As noted above, right ear hearing loss and tinnitus are not demonstrated in service, and post-service VA and U.S. Coast Guard audiological evaluations through 1997 were negative for complaints or findings of right ear hearing loss or tinnitus.  Moreover, the first evidence of a complaint of right ear hearing loss or tinnitus was in the Veteran's 2007 claim for service connection, approximately 30 years after separation from active duty.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  The Veteran has not specifically contended that he suffered right ear hearing loss or tinnitus disabilities since service.   Finally, the Veteran has provided no medical evidence to support his contention that his current claimed disabilities are related to service.

The Board also finds that there is no convincing evidence that sensorineural hearing loss and/or tinnitus manifested to a compensable degree within any one year period from the Veteran's separation from active military service.  Consequently, service connection is not warranted for right ear hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Because pertinent was not objectively demonstrated in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.  The Veteran was scheduled for a VA examination in order to aid in determining the etiology of the claimed auditory disability.  He failed to report to the scheduled examination and any additional aid that this may have afforded the Veteran was not accomplished.  

The Veteran is competent to report his symptoms associated with his claimed disabilities, and hearing loss and tinnitus are readily apparent to a lay person. Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking. See Dorland's Illustrated Medical Dictionary, 28th edition, p. 1714. However, the Veteran is not shown to be competent to determine the etiology of the claimed disabilities.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for right ear hearing loss and tinnitus disabilities.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claims, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


